COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-11-00209-CV


In the Interest of A.B. and H.B.,          §    From the 322nd District Court
Children
                                           §    of Tarrant County (322-437743-08)

                                           §    August 8, 2013

                                           §    Per Curiam

                                           §    Dissent by Justice Walker

                                           §    (en banc)

  JUDGMENT ON APPELLEE’S MOTION FOR REHEARING AND
         MOTION FOR EN BANC CONSIDERATION

       After reviewing appellee’s motion for rehearing and motion for en banc

consideration, we granted the motions on December 21, 2012. We withdraw our

September 13, 2012 opinion and judgment and substitute the following.

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed.

                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM